Citation Nr: 1748808	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel







INTRODUCTION

The Veteran served in the U.S. Army from June 1956 to June 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2017, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, during the pendency of this appeal, the Veteran has separately perfected appeals on the issues of entitlement to service connection for a psychiatric disorder and for bilateral knee disabilities.  These issues have not been certified to the Board, nor has the Veteran been afforded his requested hearing as to those issues.  Accordingly, though they remain in appellate status, the Board will not address those issues in this decision as they are not yet ripe for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence does not establish that the Veteran has a current sinus disorder.    


CONCLUSION OF LAW

The criteria for service connection for a sinus disorder have not been met.     
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  
   

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist

The VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The VA's duty to notify has been met. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are not available for review.  In February 2010, the National Personnel Records Center indicated that the Veteran's STRs were not available and were likely destroyed in a fire.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Pursuant to the Board's April 2017 remand, additional VA treatment records were obtained and the Veteran had a VA medical examination in May 2017.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Therefore, the VA's duty to notify and assist is met.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is competent to provide testimony as to the presence of his observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  When making a decision, the Board must consider all the evidence of record, to include lay statements.  38 U.S.C.A. § § 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that he is entitled to service connection for a sinus disability caused by exposure to extreme cold in active service while stationed in Fort Benning, GA.  See Notice of Disagreement (August 2010).  

In its previous decision, the Board remanded the case for a VA examination to obtain a medical opinion as to the etiology of any diagnosed sinus problem.  The Veteran attended an examination in May 2017, and the examiner there determined that the Veteran does not currently have any sinus pathology.  The examiner stated that his examination was unremarkable and noted the Veteran stated that he attempted to cancel the appointment, as he was not suffering from any sinus problems with sinusitis or rhinitis.  The examiner also mentioned that a previous July 2014 VA sinus CT was "negative for sinusitis."  

Review of the Veteran's post-service treatment records does not indicate a diagnosis of or treatment for sinusitis or any other sinus disability.  Again, as noted by the VA examiner, the Veteran's VA sinus CT from July 2014 was negative for sinusitis.  

To the extent that the Veteran contends that he currently suffers from a particular sinus disability, the Board finds that he is not competent to render such a diagnosis.  Though the Veteran may be credible to describe the particular symptoms from which he suffers, determining the exact nature and diagnosis of any sinus problem requires medical knowledge or training which the Veteran is not shown to have.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Again, having carefully reviewed the record, the Board finds the evidence insufficient to establish a current disability.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 255 (1992).  In the absence of proof of a present disability there can be no valid claim.  Id.  As such, the preponderance of the evidence is against the claim for service connection.  

In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for sinus problems.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for sinus problems is denied.


____________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


